United States Court of Appeals
                           F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                      ____________
No. 10-7138                                                    September Term 2011
                                                                         1:07-cv-00418-RJL
                                                        Filed On: January 27, 2012
Richard Dominguez, On behalf of himself and
all others similarly situated,

             Appellant

      v.

UAL Corporation and United Air Lines, Inc.,

             Appellees


      BEFORE:       Henderson, Tatel, and Griffith, Circuit Judges

                                        ORDER

      Upon consideration of the court’s order to show cause filed January 17, 2012,
and the responses thereto, it is

      ORDERED that the order to show cause be discharged. It is

      FURTHER ORDERED that the sealed opinion filed January 17, 2012, be
unsealed. The Clerk is directed to unseal the opinion and release it publicly.

                                       Per Curiam


                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                   BY:      /s/
                                                            Jennifer M. Clark
                                                            Deputy Clerk